Two orders and a judgment, Supreme Court, New York County (Edward J. Greenfield, J.), all entered on or about May 25, *3621990, which dismissed the petition as time barred, unanimously affirmed, with costs.
Petitioner was found in violation of respondent’s rules, and in a determination received by petitioner on November 9, 1989, was notified that he was to be suspended, and was required to pay a fine and write letters of apology, effective June 1, 1990. The issue presented is whether the Statute of Limitations commenced upon notice, or upon the effective date of the sanctions. We agree with the IAS court that the Statute of Limitations commenced on the date of notification, since the determination was certain and unambiguous when rendered. (Matter of Edmead v McGuire, 67 NY2d 714.) Further, the determination was not contingent on publication in respondent’s magazine. Respondent’s rules make clear that the requirement of publication was for the benefit of the general membership, and was not meant to define proper notice for the person suspended or otherwise punished. Concur—Ross, J. P., Rosenberger, Asch and Smith, JJ.